Exhibit 10.1

Final

SPONSOR LETTER AGREEMENT

This SPONSOR LETTER AGREEMENT (this “Agreement”), dated as of March 17, 2020, is
made by and among ARYA Sciences Holdings, a Cayman Islands exempted limited
company (the “Sponsor”), the other holders of ARYA Class B Shares set forth on
Schedule I hereto (the “Other Class B Holders”, and together with the Sponsor,
collectively, the “Class B Holders”), ARYA Sciences Acquisition Corp., a Cayman
Islands exempted company (“ARYA”), and Immatics B.V., a Netherlands private
limited liability company (“TopCo”). Sponsor, the Other Class B Holders, ARYA
and TopCo shall be referred to herein from time to time collectively as the
“Parties”. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Business Combination Agreement (as
defined below).

WHEREAS, ARYA, TopCo and certain other Persons party thereto entered into that
certain Business Combination Agreement, dated as of the date hereof (as it may
be amended, restated or otherwise modified from time to time in accordance with
its terms, the “Business Combination Agreement”); and

WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement concurrently with the entry into the Business
Combination Agreement, pursuant to which (a) the Class B Holders will, among
other things, vote, at any duly called meeting of the shareholders of ARYA, in
favor of approval of the Business Combination Agreement and the transactions
contemplated thereby (including the First Merger), (b) the Class B Holders will
agree to waive any adjustment to the conversion ratio set forth in the Governing
Documents of ARYA or any other anti-dilution or similar protection with respect
to the ARYA Class B Shares related to the transactions contemplated by the
Business Combination Agreement, and (c) the Sponsor will forfeit the Sponsor
Warrants subject to, and conditioned upon, the occurrence of the Closing and
effective as of immediately prior to the First Merger Effective Time.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

1. Agreement to Vote. The Class B Holders, by this Agreement, with respect to
their ARYA Class B Shares, hereby agree to vote at any duly called meeting of
the shareholders of ARYA (or any adjournment or postponement thereof), and in
any action by written resolution of the shareholders of ARYA, all of such
Class B Holder’s ARYA Class B Shares: (a) in favor of the approval and adoption
of the Business Combination Agreement and the transactions contemplated by the
Business Combination Agreement, and (b) in favor of any other matter reasonably
necessary to the consummation of the transactions contemplated by the Business
Combination Agreement and considered and voted upon by the shareholders of ARYA.

2. Sponsor Forfeiture. The Sponsor hereby agrees that, subject to, and
conditioned upon, the occurrence of the Closing and effective as of immediately
prior to the First Merger Effective Time, the Sponsor shall automatically be
deemed to irrevocably transfer, surrender and forfeit to ARYA for no
consideration the Sponsor Warrants and that from and after such time the Sponsor
Warrants shall be deemed to be cancelled and no longer outstanding. Each of the
Parties shall take all reasonably necessary actions required to reflect the
surrender and forfeiture of the Sponsor Warrants as of immediately prior to the
First Merger Effective Time in the books and records of ARYA’s transfer agent.

3. Waiver of Anti-dilution Protection. Each Class B Holder hereby subject to,
and conditioned upon, the occurrence of the Closing, waives (for himself,
herself or itself, for his, her or its, successors, heirs and assigns) to the
fullest extent of the law and the Amended and Restated Memorandum and Articles
of Association of ARYA, and agrees not to assert or perfect, any rights to
adjustment or other anti-dilution protections with respect to the rate that the
ARYA Class B Shares held by him, her or it convert into ARYA Class A Shares in
connection with the transactions contemplated by the Business Combination
Agreement.



--------------------------------------------------------------------------------

4. Termination. This Agreement shall terminate, and have no further force and
effect, if the Business Combination Agreement is terminated in accordance with
its terms prior to the Closing under the Business Combination Agreement.

5. Incorporation by Reference. Sections 9.2 (Entire Agreement; Assignment). 9.3
(Amendment), 9.5 (Governing Law), 9.7 (Constructions; Interpretation), 9.10
(Severability), 9.11 (Counterparts; Electronic Signatures), 9.15 (Waiver of Jury
Trial), and 9.17 (Remedies) of the Business Combination Agreement apply to this
Agreement mutatis mutandis.

signature page follows

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

ARYA SCIENCES HOLDINGS By:  

/s/ Adam Stone

  Name: Adam Stone   Title: Director

 

ARYA SCIENCES ACQUISITION CORP. By:  

/s/ Adam Stone

  Name: Adam Stone   Title: Chief Executive Officer IMMATICS B.V. By:  

/s/ Thomas Ulmer

  Name: Thomas Ulmer   Title: Managing Director



--------------------------------------------------------------------------------

CLASS B HOLDERS:  

/s/ Kevin Conroy

Kevin Conroy

 

/s/ Todd Wider

Todd Wider

 

/s/ David Hung

David Hung



--------------------------------------------------------------------------------

SCHEDULE I

Other Class B Holders

1. Kevin Conroy

2. Todd Wider

3. David Hung